


Exhibit 10.1

 

Sonus Networks, Inc.

4 Technology Park Drive

Westford, MA 01886

 

May 1, 2011

 

Mr. Todd Abbott

<By Electronic Delivery>

 

Dear Todd:

 

I am pleased to provide you in this letter (the “Agreement”) with the terms and
conditions of our offer of employment by Sonus Networks, Inc. (the “Company”).

 

1.                                      Position.  The Company agrees to employ
you as its Senior Vice President of Worldwide Sales, with the powers and duties
consistent with such position.  You will report to the Chief Executive Officer
of the Company (the “CEO”).  As a full-time employee of the Company, you will be
expected to devote all of your business time and energies to the affairs of the
Company; any exceptions to be formally approved by the CEO.

 

2.                                      Commencement Date/Nature of
Relationship.  Your employment will commence no later than May 3, 2011 (the
“Commencement Date”).  Employment at the Company is “at will” and either you or
the Company may terminate the employment relationship at any time and for any
reason or no reason, subject to the provisions of Section 8 below.

 

3.                                      Compensation.  During your employment
with the Company, you will receive the following compensation:

 

(a)                                 Base Compensation.  Your initial base salary
(“Base Salary”) will be at the annualized rate of $370,000 less applicable state
and federal withholdings, paid twice monthly in accordance with the Company’s
normal payroll practices.  The Company will review your Base Salary on an annual
basis and such Base Salary may be adjusted at the discretion of the Compensation
Committee of the Board (the “Compensation Committee”); provided that you may
elect to terminate your employment for Good Reason (as defined below) if the
Compensation Committee reduces your Base Salary without your consent.

 

(b)                                 Target Bonus.  You will be eligible to
participate in the Senior Management Cash Incentive Plan (or its successor)
during each year you are employed by the Company, with a target bonus of 50% of
your then-current annual Base Salary (“Target Bonus”).  If received, your Target
Bonus will be pro-rated for the number of days in 2011 that you are employed
with the Company.  Specific objectives for 2011 will be agreed

 

--------------------------------------------------------------------------------


 

upon with the CEO promptly after your Commencement Date.  In subsequent years,
your Target Bonus will be agreed upon with the CEO on or about January 1 with
respect to an award for such year.  Your annual Target Bonus will be paid as
soon as practicable following the Company’s public disclosure of its financial
results for the applicable bonus year, but in no event later than April 15 of
each such subsequent year.

 

(c)                                  Stock Option Grant.  You will be granted
non-qualified options (“Options”) to purchase up to 500,000 shares of the
Company’s common stock, $0.001 par value per share, under the Company’s 2007
Stock Incentive Plan, as amended (the “Plan”), subject to the terms of the Plan
and the terms of the Company’s stock option agreement, which will reflect the
terms of this Agreement.  The grant date will be the first 15th day of the month
that next follows your Commencement Date or the first business day thereafter if
that day is not a business day.  The per share exercise price will be the per
share closing price of the Company’s common stock on the grant date.  Subject to
the provisions of this Agreement, the Options will vest and become exercisable
as follows: (i) 25% of the Options (125,000 shares) will vest on the first
anniversary of your Commencement Date and (ii) the remaining 75% of the Options
(375,000 shares) will vest in equal monthly increments of 2.0833% of the Options
thereafter (10,416 shares per month) through the fourth anniversary of your
Commencement Date.  The Options will expire on the tenth anniversary of your
Commencement Date.

 

(d)                                 Performance Share Grant.  In addition to the
above-referenced equity grant, you will be eligible to receive the following
equity compensation upon the following terms and conditions:

 

(i)                                     You will be granted 375,000 restricted
shares of the Company’s common stock under the Plan (the “Performance Shares”),
subject to the terms and conditions of the Plan and the Company’s restricted
stock agreement, which will reflect the terms of this Agreement.  Such
Performance Shares will be granted on the first 15th day of the month following
your Commencement Date or the first business day thereafter if that day is not a
business day (the “Performance Share Grant Date”).

 

(ii)                                  The Performance Shares will only vest upon
certain conditions:

 

(A)                               the Company must achieve certain performance
metrics between January 1, 2011 and December 31, 2011 (the “Performance
Period”); and

 

(B)                               except as provided below, you must remain
employed with the Company at the end of such Performance Period.

 

2

--------------------------------------------------------------------------------


 

(iii)                               The CEO, in his sole discretion, will
establish the “initiate”, “threshold”, “target” and “maximum” levels of
achievement during the Performance Period.  If Company performance (as
determined by the Compensation Committee in its sole discretion) is determined
to be:

 

(A)                               above the “initiate” level of achievement,
then Performance Shares will vest, on the schedule and subject to the terms and
conditions set forth below;

 

(B)                               at the “threshold” level of achievement, then
125,000 Performance Shares will vest, on the schedule and subject to the terms
and conditions set forth below;

 

(C)                               at the “target” level of achievement, then
250,000 Performance Shares will vest, on the schedule and subject to the terms
and conditions set forth below; and

 

(D)                               at the “maximum” level of achievement, 375,000
Performance Shares will vest, on the schedule and subject to the terms and
conditions set forth below;

 

provided, however, that the number of Performance Shares that will vest for
performance between the “initiate”, “threshold”, “target”, and “maximum” levels
of achievement for the Performance Period will be pro rated.

 

(iv)                              The number of Performance Shares determined by
the formula described in Section 3(d)(iii) above (subsequently referred to as
“Restricted Shares”) will then vest as follows:

 

(A)                           25% of the Restricted Shares will vest on the date
the Company reports its financial results by which the achievement of the
performance metrics can be determined; and

 

(B)                           subject to your continued employment with the
Company on each of the following vesting dates, 25% of the Restricted Shares
will vest on each of the second, third and fourth anniversaries of your
Commencement Date.

 

(v)                                 In the event that you are granted
Performance Shares or Restricted Shares that will not vest, you will
automatically forfeit (the “Forfeiture”), without any action required on your
part, all of the unvested Performance Shares (the “Forfeited Shares”) that you
received under this Agreement without the payment of consideration by the
Company and the Forfeited Shares will revert to the Company.  Upon and after
Forfeiture, the Company will not

 

3

--------------------------------------------------------------------------------


 

pay any dividend to you on account of such Forfeited Shares or permit you to
exercise any of the privileges or rights of a stockholder with respect to such
Forfeited Shares, but shall, in so far as permitted by law, treat the Company as
the owner of the Forfeited Shares.

 

(vi)                              Section 83(b) Election. You may elect under
Section 83(b) of the Internal Revenue Code of 1986, as amended, to be taxed at
the time Performance Shares are granted on the Performance Share Grant Date (a
“Section 83(b) Election”).  A Section 83(b) Election must be filed with the
Internal Revenue Service within thirty (30) days of the Performance Share Grant
Date in connection with the grant of any Performance Shares.  You are obligated
to pay the Company the amount of any federal, state, local or other taxes of any
kind required by law to be withheld with respect to the granting (if a
Section 83(b) Election is made) or vesting (if a Section 83(b) Election is not
made) of the shares.  If you do not make a Section 83(b) Election, you will
satisfy such tax withholding obligations by delivery to the Company, on each
date on which shares of common stock will vest and such number of shares that
vest on such date will have a fair market value (calculated using the last
reported sale price of the common stock of the Company on the NASDAQ Global
Select Market on the trading date immediately prior to such vesting date) equal
to the amount of the Company’s withholding obligation; provided, however, that
the total tax withholding cannot exceed the Company’s minimum statutory
withholding obligations (based on minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
such supplemental taxable income).  Such delivery of shares of common stock to
the Company will be deemed to happen automatically, without any action required
on your part, and the Company is hereby authorized to take such actions as are
necessary to effect such delivery of shares to the Company.

 

(e)                                  Acquisition.

 

(i)                                     In the event of an Acquisition (as
hereinafter defined):

 

(A)                               50% of all unvested Options will vest
immediately upon the date of Acquisition, and the remaining unvested Options
will continue to vest according to their terms; and

 

(B)                               if such Acquisition occurs during the
Performance Period, 250,000 Performance Shares will vest as follows:

 

4

--------------------------------------------------------------------------------


 

(1)                                 50% of such shares will vest immediately
upon the date of the Acquisition; and

 

(2)                                 subject to your continued employment with
the Company or a successor entity, 16.667% of such shares will vest on each of
the first, second and third anniversaries of the date of Acquisition; but

 

(C)                               if such Acquisition occurs after the
Performance Period, 50% of the unvested Restricted Shares will vest immediately
upon the date of the Acquisition and the remaining unvested Restricted Shares
will continue to vest according to their terms.

 

4.                                      Employment Eligibility.  In compliance
with the Immigration Reform and Control Act of 1986, you are required to
establish your identity and employment eligibility.  Therefore, on or before
your first day of employment, you will be required to fill out an Employment
Verification Form and present documents in accordance with such form.

 

5.                                      Benefits.  During your employment with
the Company, you will be entitled to the following benefits:

 

(a)                                 You will be entitled to three (3) weeks of
vacation per year and such calculation will be ratable for 2011 based upon your
Commencement Date.  Unused vacation may be carried over each year during your
employment or paid to you upon termination consistent with Company policy and
limitations;

 

(b)                                 You will be entitled to participate as an
employee of the Company in all benefit plans and fringe benefits and perquisites
generally provided to employees of the Company in accordance with Company
policy, currently including group health, life and dental insurance,
401(k) program and equity incentive plans.  The Company retains the right to
change, add or cease any particular benefit for its employees; and

 

(c)                                  The Company will reimburse you for all
reasonable travel, business development, meals, entertainment and other expenses
incurred by you in connection with the performance of your duties and
obligations on behalf of the Company.  You will comply with such limitations and
reporting requirements with respect to expenses as may be established by the
Company from time to time and will promptly provide all appropriate and
requested documentation in connection with such expenses.

 

6.                                  Confidentiality.  The Company considers the
protection of its confidential information, proprietary materials and goodwill
to be very important.  Therefore, as a condition of your employment and the
stock option and performance stock grants described above, you and the Company
will become parties to a Noncompetition and Confidentiality Agreement.    Two
copies of this agreement have been sent with this

 

5

--------------------------------------------------------------------------------


 

Agreement.  Please sign both copies and return them to the Company prior to your
Commencement Date.

 

7.                                      Indemnity.  As an executive of the
Company, the Company will provide you with an Indemnity Agreement.  Two copies
of this agreement have been sent with this Agreement.  Please sign both copies
and return them to the Company prior to your Commencement Date.

 

8.                                      Termination and Eligibility for
Severance.  You will be eligible to receive the termination and severance
benefits set forth in this Section 8 unless your employment is terminated by the
Company for Cause (as defined below) or you resign from employment other than
for Good Reason (as defined below).

 

(a)                                 In the event the Company terminates your
employment for any reason other than Cause, your employment terminates due to
your death or Disability (as defined below), or you terminate your employment
for Good Reason, and subject to your execution of a comprehensive release as set
forth in Section 8(c) below, you (or your estate or your successors and assigns,
as the case may be) will be eligible to receive the following severance and
related post-termination benefits:

 

(i)                                     The Company will continue to pay your
then-current Base Salary, less applicable state and federal withholdings, in
accordance with the Company’s usual payroll practices, for a period of twelve
(12) months following the Date of Termination;

 

(ii)                                  The Company will pay your then-current
annual Target Bonus at 100% of target, less applicable state and federal
withholdings, in a lump sum in accordance with Section 8(c) below;

 

(iii)                               The Company will continue to pay the
Company’s share of medical, dental and vision insurance premiums for you and
your dependents for the twelve (12) month period following the termination of
your employment; provided, that if immediately prior to the termination of your
employment you were required to contribute towards the cost of premiums as a
condition of receiving such insurance, you may be required to continue
contributing towards the cost of such premiums under the same terms and
conditions as applied to you and your dependents immediately prior to the
termination of your employment in order to receive such continued insurance
coverage;

 

(iv)                              Any allowable unreimbursed expenses, any
accrued but unused vacation pay, and any earned but unpaid bonus amounts owing
to you at the time of termination;

 

6

--------------------------------------------------------------------------------


 

(v)                                 Any Options that are unvested as of the
termination date and that would vest during the twelve (12) months following
your termination will accelerate and immediately vest and become exercisable
upon termination, in accordance with the terms of the applicable stock option
agreement; provided that if your termination under this Section 8(a) occurs in
contemplation of, upon or after an Acquisition, then all unvested Options at
that time will fully accelerate and immediately vest on the termination date;
and all Options vesting pursuant to this Section 8(a)(v) will remain outstanding
and exercisable for the shorter of three (3) years from your termination date or
the original remaining life of the Options; and

 

(vi)                              Any Restricted Shares that are unvested as of
the termination date and that would vest during the twelve (12) months following
your termination will accelerate and immediately vest upon termination and such
shares will be freely marketable; provided that if your termination under this
Section 8(a) occurs in contemplation of, upon or after an Acquisition, then all
unvested Restricted Shares at that time will fully accelerate, immediately vest
upon termination and be freely marketable.

 

(b)                                 If the Company terminates your employment
for any reason other than Cause, your employment terminates due to your death or
Disability, or you terminate your employment for Good Reason, and such
termination occurs during the Performance Period, 250,000 Performance Shares
will vest as follows:

 

(i)                                     25% of such shares will vest immediately
on the termination date; and

 

(ii)                                  the remainder of such shares shall vest as
Restricted Shares pursuant to the vesting schedule set forth in
Section 8(a)(vi) above.

 

(c)                                  The Company’s provision of the benefits
described in Section 8(a) and/or Section 8(b) above will be contingent upon your
execution of a release of all claims of any kind or nature in favor of the
Company in a form to be provided by the Company (the “Release Agreement”).  You
will have twenty-one (21) days following your receipt of the Release Agreement
to consider whether or not to accept it.  If the Release Agreement is signed and
delivered by you to the Company, you will have seven (7) days from the date of
delivery to revoke your acceptance of such agreement. The payments described in
Section 8(a)(i) above shall be made on the Company’s regular payroll schedule,
commencing on the eighth (8th) day following the delivery of the executed
Release Agreement to the Company, provided that you have not revoked the Release
Agreement; the payment described in Section 8(a) (ii) above shall made
simultaneously

 

7

--------------------------------------------------------------------------------


 

with the first payment made pursuant to Section 8(a)(i).  The Company shall have
no further obligation to you in the event your employment with the Company
terminates at any time, other than those obligations specifically set forth in
this Section 8.

 

(d)                                 The Company may terminate your employment at
any time with or without Cause by written notice to you specifying the date of
termination.  You may terminate your employment with or without Good Reason by
providing written notice to the Company at least thirty (30) days prior to the
date of termination, specifying the basis for your claim of Good Reason.  If you
seek to terminate your employment for Good Reason, the Company will have ten
(10) days following its receipt of written notice of termination to cure the
circumstance giving rise to Good Reason.  Upon a termination for Cause by the
Company or upon a termination without Good Reason, you will be entitled to
accrued but unpaid Base Salary and benefits through the date of termination
only.

 

(e)                                  Definitions:

 

(i)                                     An “Acquisition” as used in this
Agreement will mean any of the following: (A) any “person,” as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (other than the Company or its affiliates), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or you) representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; (B) in the
event that the individuals who as of the date hereof constitute the Board, and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
Board then still in office who either were members of the Board as of the date
hereof or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; (C) the
consummation of a merger or consolidation of the Company with or the sale of the
Company to any other entity and, in connection with such merger, consolidation
or sale, individuals who constitute the Board immediately prior to the time any
agreement to effect such merger or consolidation is entered into fail for any
reason to constitute at least a majority of the board of directors of the
surviving/purchasing or acquiring entity following the consummation of such
merger, consolidation or sale; (D) the stockholders of the Company approve a
plan of complete liquidation of the Company; or (E) the consummation of the sale
or

 

8

--------------------------------------------------------------------------------


 

disposition by the Company of all or substantially all of the Company’s assets
to an entity not controlled by the Company.

 

(ii)                                  “Cause” as used in this Agreement means
the occurrence of any of the following: (A) gross negligence or willful
misconduct by you in the performance of your duties that is likely to have a
material adverse effect on the Company or its reputation; (B) your indictment
for, formal admission to (including a plea of guilty or non contendere to), or
conviction of (1) a felony, (2) a crime of moral turpitude, dishonesty, breach
of trust or unethical business conduct, or (3) any crime involving the Company;
(C) your commission of an act of fraud or dishonesty in the performance of your
duties; (D) repeated failure by you to perform your duties, which are reasonably
and in good faith requested in writing by the CEO of the Company; (E) material
breach of this Agreement by you, which you do not cure within ten (10) days
following receipt by you of written notice of such breach; or (F) material
breach of any written agreement between you and the Company, including, without
limitation, the Noncompetition and Confidentiality Agreement, that you fail to
remedy within ten (10) days following written notice from the Company.

 

(iii)                          “Disability” means an illness (mental or
physical) or accident, which results in you being unable to perform your duties
as an employee of the Company for a period of one hundred eighty (180) days,
whether or not consecutive, in any twelve (12) month period.

 

(iv)                         “Good Reason” means (A) a material breach of this
Agreement by the Company, which breach is not cured by the Company within ten
(10) days following receipt of written notice thereof from you; provided,
however, that the Company may only utilize its cure right two (2) times
hereunder; (B) a reduction in your then annual Base Salary without your
approval; or (C) the assignment to you of a lower position in the organization
in terms of your title or responsibility, without your approval.

 

(f)                                   Tax Implications of Termination Payments.
Subject to this Section 8(f), any payments or benefits required to be provided
under Section 8 will be provided only upon the date of a “separation from
service” with the Company as defined under Section 409A of the U.S. Internal
Revenue Code of 1986, as amended, and the guidance issued thereunder
(“Section 409A”), which occurs or after the date of termination under this
Section 8. The following rules will apply with respect to distribution of the
payments and benefits, if any, to be provided to you under Section 8:

 

(i)                                     It is intended that each installment of
the payments and benefits

 

9

--------------------------------------------------------------------------------


 

provided under Section 8 will be treated as a separate “payment” for purposes of
Section 409A.  Neither the Company nor you will have the right to accelerate or
defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A.

 

(ii)                                  If, as of the date your “separation from
service” with the Company, you are not a “specified employee” (each within the
meaning of Section 409A), then each installment of the payments and benefits
will be made on the dates and terms set forth in Section 8.

 

(iii)                               If, as of the date of your “separation from
service” with the Company, you are a “specified employee” (each, for purposes of
this Agreement, within the meaning of Section 409A), then:

 

(A)                               Each installment of the payments and benefits
due under Section 8 that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the short-term deferral period (as defined for
the purposes of Section 409A) will be treated as a short-term deferral within
the meaning of Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A; and

 

(B)                               Each installment of the payments and benefits
due under Section 8 that is not paid within the short-term deferral period or
otherwise cannot be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) and that would, absent this
subsection, be paid within the six-month period following your “separation from
service” with the Company will not be paid until the date that is six months and
one day after such separation from service (or, if earlier, your death), with
any such installments that are required to be delayed being accumulated during
the six-month period and paid in a lump sum on the date that is six months and
one day following your separation from service and any subsequent installments,
if any, being paid in accordance with the dates and terms set forth herein;
provided, however, that the preceding provisions of this sentence will not apply
to any installment of payments if and to the maximum extent that that such
installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service).  Any installments that qualify for the exception under
Treasury

 

10

--------------------------------------------------------------------------------


 

Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the last day
of the second taxable year  following the taxable year in which your separation
from service occurs.

 

9.                                      Section 409A of the Code.   This
Agreement is intended to comply with the provisions of Section 409A and this
Agreement will, to the extent practicable, be construed in accordance
therewith.  Terms used in this Agreement will have the meanings given such terms
under Section 409A if and to the extent required in order to comply with
Section 409A.  Notwithstanding the foregoing, to the extent that this Agreement
or any payment or benefit hereunder will be deemed not to comply with
Section 409A, then neither the Company, the Board nor any of its or their
respective designees or agents will be liable to you or any other person for any
actions, decisions or determinations made in good faith.

 

10.                               No Mitigation.  The parties hereto agree that
you will not be required to mitigate damages in respect of any termination
benefit or payment due under this Agreement, nor will any such benefit or
payment be offset by any future compensation or income received by you from any
other source.

 

11.                               Provision of Benefits.  Should the
continuation of any benefits to be provided to you following the termination of
your employment hereunder be unavailable under the Company’s benefit plans for
any reason, the Company will pay for you to receive such benefits under
substantially similar plans from similar third party providers.

 

12.                               Other Agreements.  You represent and warrant
to the Company that you are not bound by any agreement with a previous employer
or other party which you would in any way violate by accepting employment with
the Company or performing your duties as an employee of the Company.  You
further represent and warrant that, in the performance of your duties with the
Company, you will not utilize or disclose any confidential information in breach
of an agreement with a previous employer or any other party.

 

13.                               Assignment.  This Agreement is personal in
nature and neither of the parties hereto will, without the written consent of
the other, assign or otherwise transfer this Agreement or its obligations,
duties and rights under this Agreement; provided, however, that in the event of
the merger, consolidation, transfer or sale of all or substantially all of the
assets of the Company, this Agreement will, subject to the provisions hereof, be
binding upon and inure to the benefit of such successor and such successor will
discharge and perform all of the promises, covenants, duties and obligations of
the Company hereunder.

 

14.                               General.

 

(a)                                 Entire Agreement; Modification. This
Agreement contains the entire agreement of the parties relating to the subject
matter hereof, and the parties hereto have made no agreements, representations
or warranties relating to the subject matter of this Agreement that are not set
forth

 

11

--------------------------------------------------------------------------------


 

otherwise herein.  This Agreement supersedes any and all prior agreements,
written or oral, between you and the Company.  No modification of this Agreement
will be valid unless made in writing and signed by the parties hereto.

 

(b)                                 Severable Provisions.  This provisions of
this Agreement are severable and if any one or more provisions may be determined
to be illegal or otherwise unenforceable, in whole or in part, the remaining
provisions of this Agreement will nevertheless be binding and enforceable. 
Notwithstanding the foregoing, if there are any conflicts between the terms of
this Agreement and the terms of any Plan document referred to in this Agreement,
then the terms of this Agreement will govern and control.  Except as modified
hereby, this Agreement will remain unmodified and in full force and effect.

 

(c)                                  Governing Law.  This Agreement will be
governed by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the conflict of laws provisions hereof.

 

(d)                                 Arbitration.

 

(i)                                     Any controversy, dispute or claim
arising out of or relating to this Agreement or the breach hereof which cannot
be settled by mutual agreement will be finally settled by binding arbitration in
Boston, Massachusetts, under the jurisdiction of the American Arbitration
Association, before a single arbitrator appointed in accordance with the
arbitration rules of the American Arbitration Association, modified only as
herein expressly provided.  The arbitrator may enter a default decision against
any party who fails to participate in the arbitration proceedings.

 

(ii)                                  The decision of the arbitrator on the
points in dispute will be final, non-appealable and binding, and judgment on the
award may be entered in any court having jurisdiction thereof.

 

(iii)                               Except as otherwise provided in this
Agreement, all the fees and expenses of the arbitrator will be borne by the
Company, and each party will bear the fees and expenses of its own attorney.

 

(iv)                              The parties agree that this Section 14(d) has
been included to rapidly and inexpensively resolve any disputes between them
with respect to this Agreement, and that this Section 14(d) will be grounds for
dismissal of any court action commenced by either party with respect to this
Agreement, other than post-arbitration actions seeking to enforce an arbitration
award or actions seeking an injunction or temporary restraining order.  In the
event that any

 

12

--------------------------------------------------------------------------------


 

court determines that this arbitration procedure is not binding, or otherwise
allows any litigation regarding a dispute, claim, or controversy covered by this
Agreement to proceed, the parties hereto hereby waive any and all right to a
trial by jury in or with respect to such litigation.

 

(v)                                 The parties will keep confidential, and will
not disclose to any person, except as may be required by law, the existence of
any controversy hereunder, the referral of any such controversy to arbitration
or the status or resolution thereof.

 

(e)                                  Notices.  All notices will be in writing
and will be delivered personally (including by courier), sent by facsimile
transmission (with appropriate documented receipt thereof), by overnight
receipted courier service (such as UPS or Federal Express) or sent by certified,
registered or express mail, postage prepaid, to the Company at the following
address:  General Counsel, Sonus Networks, Inc., 4 Technology Park Drive,
Westford, MA 01886, and to you at the address in your then-current employment
records.  Any such notice will be deemed given when so delivered personally, or
if sent by facsimile transmission, when transmitted, or, if by certified,
registered or express mail, postage prepaid mailed, forty-eight (48) hours after
the date of deposit in the mail.  Any party may, by notice given in accordance
with this paragraph to the other party, designate another address or person for
receipt of notices hereunder.

 

(f)                                   Counterparts.                    This
Agreement may be executed in more than one counterpart, each of which will be
deemed to be an original, and all such counterparts together will constitute one
and the same instrument.

 

(g)                                 
Survival.                                               All terms of this
Agreement, which by their nature extend beyond its termination, will remain in
effect until fulfilled and apply to the parties’ respective successors and
assigns.

 

You may accept this offer of employment and the terms and conditions thereof by
confirming your acceptance in writing by May 2, 2011.  Please send your
countersignature to this Agreement to the Company, or via e-mail to Kathy
Harris, which execution will evidence your agreement with the terms and
conditions set forth herein.  We are enthusiastic about your joining us, and
believe that our technical and business goals will provide every opportunity for
you to achieve your personal and professional objectives.

 

Todd, I am looking forward to your joining the team to help us take Sonus to the
next level.

 

Very truly yours,

 

13

--------------------------------------------------------------------------------


 

/s/ Ray Dolan

 

 

 

Ray Dolan

 

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

Accepted by:

 

 

 

 

 

 

 

/s/ Todd Abbott

 

May 3, 2011

 

Todd Abbott

 

Date

 

 

14

--------------------------------------------------------------------------------
